In an action to recover damages for personal injuries sustained by reason of a fall on a stairway in premises leased by respondent and within its control, judgment for respondent in accordance with the granting of a motion to dismiss at the close of the plaintiff’s case, reversed on the law and a new trial granted, with costs to abide the event. The proof would warrant a finding that the proximate cause of the happening of the accident was the presence of grease on the step from which plaintiff slipped. Notice, actual or constructive, or proof that respondent itself had caused the condition, was essential to recovery. The alleged admission by one Hadley to the effect that he had told employees of the respondent to clean up the grease was sufficient in this respect. The status of Hadley with respect to the respondent, namely, as its manager or superintendent, was testified to by plaintiff and his son, without objection, and was not the subject of dispute at the trial or on this appeal. Lazansky, ■ P. J., Hagarty, Carswell, Adel and Close, JJ., concur.